Opinion of the court delivered by
Judge Peck.
This action was brought upon a promissory note: the declaration set out the note, but made no profert of it; for this cause there was a special demurrer. The court below overruled the demurrer, and gave judgment for the plaintiff, from which this writ of error is prosecuted. And now on argument, the plaintiff in error relies upon the provisions contained in the act of 1819, ch. 27, sec. 2, that in all cases where a cause is pending in a court of record, at the return term the plaintiff shall be Compelled to produce any instrument of writing not under seal, and make profert of the same in his declaration, unless longer time be given. The court deem the provision conclusive, and that the want of profert, as noticed by the special demurrer, cannot be dispensed with.
Judgment reversed.